DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 01/04/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 03/02/2021 has been entered.
This Office Action is in response to the Amendment filed on 03/02/2021. 
In the instant Amendment, claims 1, 6 and 9-11 have been amended. Claims 12-14 have been cancelled.
Claims 1-11 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 and 06/22/2021 was filed after the mailing date of the Office Action on 01/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Argument
Applicant’s argument with respect to independent claim 1, filed on 03/02/2021, have been considered but are moot in new ground of rejection. The combination of Chien and Xu and Chen discloses all the limitation as cited in dependent claims 1 and 9-11. See the following rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chien et al. (U.S 2020/0059658) hereinafter Chien, in view of Xu et al. (U.S. 10,491,902) hereinafter Xu, further in view of Chen et al. (WO 2020/073973) hereinafter Chen.
Regarding claim 1, Chien discloses a method of processing a video signal performed by an image decoding apparatus based on history-based motion vector prediction (Chien [0007]: method of decoding video data), comprising: 
configuring a merge candidate list based on a spatial neighboring block and a temporal neighboring block to a current block (Chien [0005], [0028], [0072]: in merge mode, a video coder constructs a candidate list of motion information based on motion information of spatially and temporally neighboring blocks to the current block, i.e. a merge candidate list); 
adding a history-based motion vector predictor (HMVP) candidate of the current block to the merge candidate list (Chien [0005], [0029], [0074]-[0075]: adding a history-based candidate list HMVP to an initial merge candidate list; [0079]: video encoder may signal information indicative of an index into the generated candidate list to identify motion information used to reconstruct a current block); and  
generating a prediction sample of the current block based on motion information of a merge candidate within the merge candidate list indicated by a merge index (Chien [0073], [0079], [0084]: video encoder or decoder obtains an index into the candidate list and determine the motion information for the current block based on the candidate identified by the index; [0059], [0133], [0180]: video decoder determines the index signaled and determine motion information of motion vector identified by the index, and then generate a prediction block based on determined motion vectors; [0084]: a merge candidate is identified by a merge index); 
wherein a HMVP candidate list is updated based on the motion information, wherein the HMVP candidate is added to the merge candidate list based on the HMVP candidate having motion information different from motion information of a merge candidate included in the merge candidate list (Chien [0113], [0121], [0134], [0096]: the history-based candidate list is updated by inserting each newly decoded/encoded motion information into history-based candidate list, hence updating the history-based candidate list based on motion information; [0095]: pruning process to compare one candidate against the others in the current candidate list to avoid inserting identical motion vector candidates; [0097], [0096]: applied pruning to history-based HMVP candidates when the HMVP candidates are inserted into the merge list. Hence, adding history-based merge candidates that have motion vector, i.e. motion information not identical, i.e. different, with existing merge candidate in the merge candidate list).  
Chien does not explicitly disclose wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list.
However, Xu discloses wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list (Xu Fig. 7, Col. 14, lines 54-67, Col. 15, lines 1-25 and 44-60: the merge candidate list can include 5 spatial candidates A, B, C, D, E. In some embodiments, after putting spatial candidates into the merge list, a temporal merge candidate CO can also be added to the merge list as in Fig. 7. A sequence parameter set may indicate the number of candidates in the merge list. Up to seven merge candidates may be used in the merge list. The merge candidate list may be referenced by a merge index; Fig. 10, Col. 16, lines 45-67, Col. 17, lines 3-45: history-based motion vector prediction HMVP candidates can be used for inter-picture prediction coding in merge mode. MV predictors from history-based MV buffer are used. An HMVP buffer includes 5 entries with index [0] to [4] as in Figs. 10A-10B. Hence, a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list).
Chien and Xu are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien, and further incorporate having a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list, as taught by Xu, to provide more motion vector candidates using the history-based motion vector candidates and provide relevant information from the history-based motion vector candidates for coding a current block (Xu Col. 2, lines 50-55, Col. 16, line 50).

Chien does not explicitly disclose wherein the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate.
However, Chen discloses the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate (Chen [0183]: HMVP candidates can be used in merge candidate list construction process. The HMVP candidates in a table are inserted into the candidate list; [0186]: once a total quantity of available merge candidate reaches a signaled maximally allowed quantity of merge candidate minus 1, i.e. when one more candidate is additionally needed to fulfil the merge candidate list, the merge candidate list construction process from an HMVP list is terminated; Table 1: merge list size can be 6, 8 or 10 candidates; [0202]-[0205], [0216]: HMVP candidates are added to the merge candidate list in a case that a quantity of candidate motion information in the merge candidate list is less than a maximum candidate quantity of the merge candidate list minus N, wherein N may be 1, 2 or 3; [0216], [0197]: when the quantity of candidate in the merge list is the maximum candidate quantity minus N (N>=1), the pairwise average candidate is imported into the merge list, hence, the pairwise candidate is added into the merge candidate list after the HMVP candidates; [0199]: when the merge list is not full after pairwise candidates are added, the zero MVPs are inserted in the end until the maximum merge list candidate is encountered. Therefore, the HMVP candidate is not added to the merge candidate list as a last candidate, and the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge list).
Chien and Xu and Chen are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien and Xu, and further incorporate having the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate, as Chen, to improve prediction accuracy of motion information of a picture block to improve coding performance (Chen [0007]).

Regarding claim 2, Chien and Xu and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Chien does not explicitly disclose wherein the maximum size of the HMVP candidate list is smaller than the maximum size of the merge candidate list by 1.
However, Chen discloses maximum size of the merge list can be 6 (Chen Table 1: merge list size can be 6, 8, or 10).
Chien and Xu and Chen are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien and Xu, and further incorporate having maximum size of the merge list can be 6, as taught by Chen, to improve prediction accuracy of motion information of a picture block to improve coding performance (Chen [0007]).

Furthermore, Xu discloses wherein the maximum size of the HMVP candidate list is smaller than the maximum size of the merge candidate list by 1 (Xu Fig. 7, Col. 14, lines 54-67, Col. 15, lines 1-25 and 44-60: the merge candidate list can include 5 spatial candidates A, B, C, D, E. In some embodiments, after putting spatial candidates into the merge list, a temporal merge candidate CO can also be added to the merge list as in Fig. 7. A sequence parameter set may indicate the number of candidates in the merge list. Up to seven merge candidates may be used in the merge list. Hence, six candidates in the merge list can be used. The merge candidate list may be referenced by a merge index; Fig. 10, Col. 16, lines 45-67, Col. 17, lines 3-45: history-based motion vector prediction HMVP candidates can be used for inter-picture prediction coding in merge mode. MV predictors from history-based MV buffer are used. An HMVP buffer includes 5 entries with index [0] to [4] as in Figs. 10A-10B. Hence, a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list by 1).
Chien and Xu and Chen are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien, and further incorporate having the maximum size of the merge candidate list is 6, and hence, the maximum size of the HMVP candidate list is smaller than the maximum size of the merge candidate list by 1, as taught by Xu, to provide more motion vector candidates using the history-based motion vector candidates and provide relevant information from the history-based motion vector candidates for coding a current block (Xu Col. 2, lines 50-55, Col. 16, line 50).


Regarding claim 3, Chien and Xu and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Chien does not explicitly disclose wherein the maximum size of the HMVP candidate list is defined as 5.
However, Xu discloses the maximum size of the HMVP candidate list is defined as 5 (Xu Fig. 10, Col. 16, lines 45-67, Col. 17, lines 3-45: history-based motion vector prediction HMVP candidates can be used for inter-picture prediction coding in merge mode. MV predictors from history-based MV buffer are used. An HMVP buffer includes 5 entries with index [0] to [4] as in Figs. 10A-10B. Hence, the maximum size of the HMVP candidate list is 5).
Chien and Xu and Chen are analogous art because they are from the same field of endeavor of image coding.
Chien, and further incorporate having the maximum size of the HMVP candidate list is defined as 5, as taught by Xu, to provide more motion vector candidates using the history-based motion vector candidates and provide relevant information from the history-based motion vector candidates for coding a current block (Xu Col. 2, lines 50-55, Col. 16, line 50).


Regarding claim 4, Chien and Xu and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Chien does not explicitly disclose wherein the maximum size of the merge candidate list is defined as 6 and the maximum size of the HMVP candidate list is defined as 5.
However, Chen discloses maximum size of the merge list can be 6 (Chen Table 1: merge list size can be 6).
Chien and Xu and Chen are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien and Xu, and further incorporate having maximum size of the merge list can be 6, as taught by Chen, to improve prediction accuracy of motion information of a picture block to improve coding performance (Chen [0007]).

Xu discloses the maximum size of the merge candidate list is defined as 6 and the maximum size of the HMVP candidate list is defined as 5 (Xu Fig. 7, Col. 14, lines 54-67, Col. 15, lines 1-25 and 44-60: the merge candidate list can include 5 spatial candidates A, B, C, D, E. In some embodiments, after putting spatial candidates into the merge list, a temporal merge candidate CO can also be added to the merge list as in Fig. 7. A sequence parameter set may indicate the number of candidates in the merge list. Up to seven merge candidates may be used in the merge list. Hence, six candidates and a maximum of six candidates in the merge list can be used. The merge candidate list may be referenced by a merge index; Fig. 10, Col. 16, lines 45-67, Col. 17, lines 3-45: history-based motion vector prediction HMVP candidates can be used for inter-picture prediction coding in merge mode. MV predictors from history-based MV buffer are used. An HMVP buffer includes 5 entries with index [0] to [4] as in Figs. 10A-10B. Hence, a maximum size of the HMVP candidate list is 5).
Chien and Xu are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien, and further incorporate having the maximum size of the merge candidate list is defined as 6 and the maximum size of the HMVP candidate list is defined as 5, as taught by Xu, to provide more motion vector candidates using the history-based motion vector candidates and provide relevant information from the history-based motion vector candidates for coding a current block (Xu Col. 2, lines 50-55, Col. 16, line 50).


Regarding claim 5, Chien and Xu and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Chien broadly discloses the maximum size of the merge candidate list is a maximum size among available maximum sizes of the merge candidate list (Chien [0084]: the MV candidate list contains up to 5 candidates for the merge mode. Hence, the maximum size of the merge candidate list is a maximum size among available maximum sizes of the merge candidate list). 

Regarding claim 8, Chien and Xu and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Chien further discloses wherein the maximum size of the HMVP candidate list defines a maximum number of available HMVP candidates to set the HMVP candidate list during the processing of video signal (Chien [0104]-[0108]: the history based candidate list can include a short-term and long-term list wherein the size of both lists can be set).


Regarding claim 9, Chien discloses an image decoding apparatus for processing video signals based on inter prediction (Chien [0038]: video decoder), comprising: 
a memory configured to storing the video signals (Chien [0008], [0038], [0041]: encoder and decoder having a memory to store video data); and 
a processor coupled to the memory (Chien [0008], [0038], [0205]: encoder and decoder having a memory and a processor), wherein the processor is configured for: 
(Chien [0005], [0028], [0072]: in merge mode, a video coder constructs a candidate list of motion information based on motion information of spatially and temporally neighboring blocks to the current block, i.e. a merge candidate list); 
adding a history-based motion vector predictor (HMVP) candidate of the current block to the merge candidate list (Chien [0005], [0029], [0074]-[0075]: adding a history-based candidate list HMVP to an initial merge candidate list); and
generating a prediction sample of the current block based on motion information of a merge candidate within the merge candidate list indicated by a merge index (Chien [0073], [0079], [0084]: video encoder or decoder obtains an index into the candidate list and determine the motion information for the current block based on the candidate identified by the index; [0059], [0133], [0180]: video decoder determines the index signaled and determine motion information of motion vector identified by the index, and then generate a prediction block based on determined motion vectors; [0084]: a merge candidate is identified by a merge index),
wherein a HMVP candidate list is updated based on the motion information, wherein the HMVP candidate is added to the merge candidate list based on the HMVP candidate having motion information different from motion information of a merge candidate included in the merge candidate list (Chien [0113], [0121], [0134], [0096]: the history-based candidate list is updated by inserting each newly decoded/encoded motion information into history-based candidate list, hence updating the history-based candidate list based on motion information; [0095]: pruning process to compare one candidate against the others in the current candidate list to avoid inserting identical motion vector candidates; [0097], [0096]: applied pruning to history-based HMVP candidates when the HMVP candidates are inserted into the merge list. Hence, adding history-based merge candidates that have motion vector, i.e. motion information not identical, i.e. different, with existing merge candidate in the merge candidate list).  
Chien does not explicitly disclose wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list.
However, Xu discloses wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list (Xu Fig. 7, Col. 14, lines 54-67, Col. 15, lines 1-25 and 44-60: the merge candidate list can include 5 spatial candidates A, B, C, D, E. In some embodiments, after putting spatial candidates into the merge list, a temporal merge candidate CO can also be added to the merge list as in Fig. 7. A sequence parameter set may indicate the number of candidates in the merge list. Up to seven merge candidates may be used in the merge list. The merge candidate list may be referenced by a merge index; Fig. 10, Col. 16, lines 45-67, Col. 17, lines 3-45: history-based motion vector prediction HMVP candidates can be used for inter-picture prediction coding in merge mode. MV predictors from history-based MV buffer are used. An HMVP buffer includes 5 entries with index [0] to [4] as in Figs. 10A-10B. Hence, a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list).
Chien and Xu are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien, and Xu, to provide more motion vector candidates using the history-based motion vector candidates and provide relevant information from the history-based motion vector candidates for coding a current block (Xu Col. 2, lines 50-55, Col. 16, line 50).
Chien does not explicitly disclose wherein the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate.
However, Chen discloses the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate (Chen [0183]: HMVP candidates can be used in merge candidate list construction process. The HMVP candidates in a table are inserted into the candidate list; [0186]: once a total quantity of available merge candidate reaches a signaled maximally allowed quantity of merge candidate minus 1, i.e. when one more candidate is additionally needed to fulfil the merge candidate list, the merge candidate list construction process from an HMVP list is terminated; [0202]-[0205], [0216]: HMVP candidates are added to the merge candidate list in a case that a quantity of candidate motion information in the merge candidate list is less than a maximum candidate quantity of the merge candidate list minus N, wherein N may be 1, 2 or 3; [0216], [0197]: when the quantity of candidate in the merge list is the maximum candidate quantity minus N (N>=1), the pairwise average candidate is imported into the merge list, hence, the pairwise candidate is added into the merge candidate list after the HMVP candidates; [0199]: when the merge list is not full after pairwise candidates are added, the zero MVPs are inserted in the end until the maximum merge list candidate is encountered. Therefore, the HMVP candidate is not added to the merge candidate list as a last candidate, and the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge list).
Chien and Xu and Chen are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien and Xu, and further incorporate having the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate, as taught by Chen, to improve prediction accuracy of motion information of a picture block to improve coding performance (Chen [0007]).


Regarding claim 10, Chien discloses a method of processing a video signal performed by an image encoding apparatus based on history-based motion vector prediction, comprising: 
configuring a merge candidate list based on a spatial neighboring block and a temporal neighboring block to a current block (Chien [0005], [0028], [0072]: in merge mode, a video coder constructs a candidate list of motion information based on motion information of spatially and temporally neighboring blocks to the current block, i.e. a merge candidate list); 
(Chien [0005], [0029], [0074]-[0075]: adding a history-based candidate list HMVP to an initial merge candidate list); and
generating a prediction sample of the current block based on motion information of a merge candidate within the merge candidate list (Chien [0073], [0079], [0084]: video encoder or decoder obtains an index into the candidate list and determine the motion information for the current block based on the candidate identified by the index; [0059], [0133], [0180]: video decoder determines the index signaled and determine motion information of motion vector identified by the index, and then generate a prediction block based on determined motion vectors; [0084]: a merge candidate is identified by a merge index), and
generating a merge index indicating the merge candidate used for generating the prediction sample (Chien [0073], [0079], [0084]: video encoder or decoder obtains an index into the candidate list and determine the motion information for the current block based on the candidate identified by the index; [0027], [0059]: the current block is inter-predicted; [0084]: a merge candidate is identified by a merge index);
wherein a HMVP candidate list is updated based on the motion information, wherein the HMVP candidate is added to the merge candidate list based on the HMVP candidate having motion information different from motion information of a merge candidate included in the merge candidate list (Chien [0113], [0121], [0134], [0096]: the history-based candidate list is updated by inserting each newly decoded/encoded motion information into history-based candidate list, hence updating the history-based candidate list based on motion information; [0095]: pruning process to compare one candidate against the others in the current candidate list to avoid inserting identical motion vector candidates; [0097], [0096]: applied pruning to history-based HMVP candidates when the HMVP candidates are inserted into the merge list. Hence, adding history-based merge candidates that have motion vector, i.e. motion information not identical, i.e. different, with existing merge candidate in the merge candidate list).  
Chien does not explicitly disclose wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list.
However, Xu discloses wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list (Xu Fig. 7, Col. 14, lines 54-67, Col. 15, lines 1-25 and 44-60: the merge candidate list can include 5 spatial candidates A, B, C, D, E. In some embodiments, after putting spatial candidates into the merge list, a temporal merge candidate CO can also be added to the merge list as in Fig. 7. A sequence parameter set may indicate the number of candidates in the merge list. Up to seven merge candidates may be used in the merge list. The merge candidate list may be referenced by a merge index; Fig. 10, Col. 16, lines 45-67, Col. 17, lines 3-45: history-based motion vector prediction HMVP candidates can be used for inter-picture prediction coding in merge mode. MV predictors from history-based MV buffer are used. An HMVP buffer includes 5 entries with index [0] to [4] as in Figs. 10A-10B. Hence, a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list).
Chien and Xu are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien, and further incorporate having a maximum size of the HMVP candidate list is smaller than a Xu, to provide more motion vector candidates using the history-based motion vector candidates and provide relevant information from the history-based motion vector candidates for coding a current block (Xu Col. 2, lines 50-55, Col. 16, line 50).

Chien does not explicitly disclose wherein the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate.
However, Chen discloses the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate (Chen [0183]: HMVP candidates can be used in merge candidate list construction process. The HMVP candidates in a table are inserted into the candidate list; [0186]: once a total quantity of available merge candidate reaches a signaled maximally allowed quantity of merge candidate minus 1, i.e. when one more candidate is additionally needed to fulfil the merge candidate list, the merge candidate list construction process from an HMVP list is terminated; [0202]-[0205], [0216]: HMVP candidates are added to the merge candidate list in a case that a quantity of candidate motion information in the merge candidate list is less than a maximum candidate quantity of the merge candidate list minus N, wherein N may be 1, 2 or 3; [0216], [0197]: when the quantity of candidate in the merge list is the maximum candidate quantity minus N (N>=1), the pairwise average candidate is imported into the merge list, hence, the pairwise candidate is added into the merge candidate list after the HMVP candidates; [0199]: when the merge list is not full after pairwise candidates are added, the zero MVPs are inserted in the end until the maximum merge list candidate is encountered. Therefore, the HMVP candidate is not added to the merge candidate list as a last candidate, and the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge list).
Chien and Xu and Chen are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien and Xu, and further incorporate having the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate, as taught by Chen, to improve prediction accuracy of motion information of a picture block to improve coding performance (Chen [0007]).


Regarding claim 11, Chien and Xu discloses a non-transitory decoder-readable storage medium for storing a bitstream, the bitstream comprising a decoder executable program, the decoder executable program, when executed, causing a decoder to perform the following steps (Chien [0049]):
configuring a merge candidate list based on a spatial neighboring block and a temporal neighboring block to a current block (Chien [0005], [0028], [0072]: in merge mode, a video coder constructs a candidate list of motion information based on motion information of spatially and temporally neighboring blocks to the current block, i.e. a merge candidate list); 
adding a history-based motion vector predictor (HMVP) candidate of the current block to the merge candidate list (Chien [0005], [0029], [0074]-[0075]: adding a history-based candidate list HMVP to an initial merge candidate list); and
generating a prediction sample of the current block based on motion information of a merge candidate within the merge candidate list indicated by a merge index (Chien [0073], [0079], [0084]: video encoder or decoder obtains an index into the candidate list and determine the motion information for the current block based on the candidate identified by the index; [0059], [0133], [0180]: video decoder determines the index signaled and determine motion information of motion vector identified by the index, and then generate a prediction block based on determined motion vectors; [0084], [0073], [0079]: a merge candidate is identified by a merge index),
wherein a HMVP candidate list is updated based on the motion information, wherein the HMVP candidate is added to the merge candidate list based on the HMVP candidate having motion information different from motion information of a merge candidate included in the merge candidate list (Chien [0113], [0121], [0134], [0096]: the history-based candidate list is updated by inserting each newly decoded/encoded motion information into history-based candidate list, hence updating the history-based candidate list based on motion information; [0095]: pruning process to compare one candidate against the others in the current candidate list to avoid inserting identical motion vector candidates; [0097], [0096]: applied pruning to history-based HMVP candidates when the HMVP candidates are inserted into the merge list. Hence, adding history-based merge candidates that have motion vector, i.e. motion information not identical, i.e. different, with existing merge candidate in the merge candidate list).  
Chien does not explicitly disclose wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list.
However, Xu discloses wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list (Xu Fig. 7, Col. 14, lines 54-67, Col. 15, lines 1-25 and 44-60: the merge candidate list can include 5 spatial candidates A, B, C, D, E. In some embodiments, after putting spatial candidates into the merge list, a temporal merge candidate CO can also be added to the merge list as in Fig. 7. A sequence parameter set may indicate the number of candidates in the merge list. Up to seven merge candidates may be used in the merge list. The merge candidate list may be referenced by a merge index; Fig. 10, Col. 16, lines 45-67, Col. 17, lines 3-45: history-based motion vector prediction HMVP candidates can be used for inter-picture prediction coding in merge mode. MV predictors from history-based MV buffer are used. An HMVP buffer includes 5 entries with index [0] to [4] as in Figs. 10A-10B. Hence, a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list).
Chien and Xu are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien, and further incorporate having a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list, as taught by Xu, to provide more motion vector candidates using the history-based motion vector candidates and provide relevant information (Xu Col. 2, lines 50-55, Col. 16, line 50).

Chien does not explicitly disclose wherein the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate.
However, Chen discloses the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate (Chen [0183]: HMVP candidates can be used in merge candidate list construction process. The HMVP candidates in a table are inserted into the candidate list; [0186]: once a total quantity of available merge candidate reaches a signaled maximally allowed quantity of merge candidate minus 1, i.e. when one more candidate is additionally needed to fulfil the merge candidate list, the merge candidate list construction process from an HMVP list is terminated; [0202]-[0205], [0216]: HMVP candidates are added to the merge candidate list in a case that a quantity of candidate motion information in the merge candidate list is less than a maximum candidate quantity of the merge candidate list minus N, wherein N may be 1, 2 or 3; [0216], [0197]: when the quantity of candidate in the merge list is the maximum candidate quantity minus N (N>=1), the pairwise average candidate is imported into the merge list, hence, the pairwise candidate is added into the merge candidate list after the HMVP candidates; [0199]: when the merge list is not full after pairwise candidates are added, the zero MVPs are inserted in the end until the maximum merge list candidate is encountered. Therefore, the HMVP candidate is not added to the merge candidate list as a last candidate, and the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge list).
Chien and Xu and Chen are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien and Xu, and further incorporate having the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate, as taught by Chen, to improve prediction accuracy of motion information of a picture block to improve coding performance (Chen [0007]).

Claims 6-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chien et al. (U.S 2020/0059658) hereinafter Chien, in view of Chen et al. (WO 2020/073973) hereinafter Chen, further in view of Seregin et al. (U.S. 2013/0188715) hereinafter Seregin.
Regarding claim 6, Chien and Xu and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Chien does not explicitly disclose wherein the available size of the merge candidate list is signaled by a bitstream.
However, Seregin discloses the available size of the merge candidate list is signaled by a bitstream (Seregin [0127]: the merge candidate list size value N or maximum number of candidates in the merge MV candidate list is signaled by the encoder for receipt by the decoder in the encoded bitstream).
Chien and Xu and Chen and Seregin are analogous art because they are from the same field of endeavor of image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chien and Xu and Chen, and further incorporate having the available size of the merge candidate list is signaled by a bitstream, as taught by Seregin, to improve coding efficiency (Seregin [0003]).


Regarding claim 7, Chien and Xu and Chen and Seregin disclose all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.
Chien further discloses wherein the maximum size of the merge candidate list defines a maximum number of available merge candidates to set the merge candidate list during the processing of video signal (Chien [0030], [0076]: the maximum size of the merge candidate list is fixed; [0084]: the MV candidate list contains up to 5 candidates for the merge mode).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486